Citation Nr: 0924691	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  08-01 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from August 1969 
to August 1971.  The Veteran died in October 2006.  The 
appellant is his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision issued by the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellant's claim for service 
connection for the Veteran's cause of death.  


FINDINGS OF FACT

1.  The Veteran died in October 2006.  The Veteran's death 
certificate listed the immediate cause of his death as 
cardiopulmonary arrest due to or as a consequence of 
carcinoma of bile duct and pancreas.

2.  At the time of his death, the Veteran was not service-
connected for any disability.

3.  Carcinoma of the bile duct (cholangiocarcinoma) and 
pancreas began many years after service and were not shown to 
be the result of service or any incident of service, 
including falcipurum malaria or amebic infection of the 
liver.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the Veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1310 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312, 313 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In 
this case, the appellant's claim for service connection for 
the Veteran's cause of death was received in November 2006.  
Thereafter, she was notified of the provisions of the VCAA by 
the RO in correspondence dated in March 2007.  This letter 
notified the appellant of VA's responsibilities in obtaining 
information to assist her in completing her claim, identified 
the appellant's duties in obtaining information and evidence 
to substantiate her claim, and provided other information 
about the VCAA.  Thereafter, the claim was reviewed and a 
supplemental statement of the case was issued in June 2008.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
decision in this case, any deficiency in the initial notice 
to the appellant of the duty to notify and the duty to assist 
in claims involving a disability rating and an effective date 
for the award of benefits is harmless error.  

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

The Board observes that the RO's notice was not fully 
compliant with Hupp because it did not provide an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a condition not yet service-connected.  
However, statements of the appellant indicate that she is 
clearly aware of the evidence and information required to 
substantiate a DIC claim, including for a condition not yet 
service-connected.  See Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) (actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what is necessary to 
substantiate a claim).  

Specifically, when the appellant submitted her claim in 
November 2006, she included private medical documents showing 
the Veteran's bile duct and pancreatic cancer diagnosed in 
May 2006, a July 2006 statement from the Veteran describing 
in-service bouts of falciparum malaria and amebic abscess of 
the liver and his belief that those infections may be related 
to his cancer, and his certificate of death that listed the 
immediate cause of death as cardiopulmonary arrest due to or 
as a consequence of carcinoma of the bile duct and pancreas.  
In addition, the appellant submitted a copy of a letter 
published in the journal The VVA Veteran warning that a 
parasite can cause cholangiocarcinoma, cancer of the bile 
duct.  She also included Internet articles about 
cholangiocarcinoma, hookworm, amebic liver abscess, and 
immunodeficiency disorders.  The Board finds that the 
statements from the appellant and the documents she submitted 
in support of her claim demonstrate that she has actual 
knowledge of the requirements to establish the claim for 
service connection for the Veteran's cause of death, and any 
deficiency in VCAA notice pertaining to this matter is 
harmless error.  See Dalton, 21 Vet. App. at 30-31, see also 
Shinseki v. Sanders, 129 S. Ct. 1696, 1706-08 (2009) (holding 
that a claimant has the burden of showing that any error in 
notice was harmful to his or her claim).

The appellant has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  The 
Veteran's service treatment records, private treatment 
records, and VA treatment records have been obtained and 
associated with the claims file.  The appellant was also 
provided with a VA medical opinion in August 2007.  
Furthermore, the appellant has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The appellant has been notified of the evidence 
and information necessary to substantiate her claim, and she 
has been notified of VA's efforts to assist her.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating her claim.

Laws and Regulations

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death. See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2008).  To constitute the 
principal cause of death, the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death. See 38 
C.F.R. § 3.312(b).

To be a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service- connected 
disability that made the veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service-
connected disability had "material influence in accelerating 
death," thereby contributing substantially or materially to 
the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995); 38 C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including malignant tumors, may be 
presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  
See 38 U.S.C.A. §§ 1101, 1112; 1113, 38 C.F.R. §§ 3.307, 
3.309(a) (2008).  

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Factual Background and Analysis

The appellant contends that the Veteran died from carcinoma 
of the bile duct (cholangiocarcinoma) and pancreas that were 
caused by amebic abscess of the liver or falciparum malaria 
infections during active military service in Vietnam.  At the 
time of his death, the Veteran was not service connected for 
any disability.

An in-service narrative summary of hospitalization dated in 
November 1970 showed that the Veteran was hospitalized for 11 
days for falciparum malaria.  It was noted that he became 
afebrile on the third day of hospitalization, and his 
condition was stable and satisfactory thereafter.  He was 
discharged from the hospital and considered fit for duty.  A 
discharge summary dated in March 1971 related that the 
Veteran had been diagnosed with amebiasis and presumptive 
amebic abscess in January 1971.  He was treated for this and 
also for hookworm during this period.  It was noted that on 
admission to this activity, the physical examination was 
completely within normal limits.  Laboratory studies were 
reported as normal, and chest x-ray was unremarkable.  A 
liver scan disclosed a large defect in the posterior dome 
area compatible with amebic abscess.  Following return from 
convalescent leave, a repeat liver scan disclosed resolution 
of this defect, and the Veteran was discharged to duty.  No 
other service treatment records were indicative of any bile 
duct or pancreas problems.  A separation examination report 
dated in August 1971 listed normal findings of the endocrine 
system; the heart, lungs and chest; and negative laboratory 
findings.  

Private treatment records dated from May 2006 to October 2006 
were obtained from N. P., M.D.; W. L., M.D.; and Millard 
Fillmore Suburban Hospital.  Private treatment records from 
M. B., M.D., were requested in September and November 2007, 
but no response was received.  However, many of the records 
from the other private medical providers contained treatment 
notes from Dr. M. B.  Also, VA treatment records dated from 
July to August 2006 were obtained.  Collectively, these 
records showed that the Veteran reported a medical history 
that included malaria and amebic abscess of the liver in 
service, and a history of intravenous drug use (he was 
notified that hepatitis C antibody testing was positive 
during a VA hematology and oncology consultation in July 
2006), smoking one pack of cigarettes per day, and of 
consuming four to five beers per day.  He was evaluated, 
diagnosed, and treated for biliary tract and pancreatic 
cancer.  In their reports, none of the private or VA 
physicians attributed his cancer to any disease or illness 
incurred in service. 

In a photocopied letter from the Veteran to a service 
representative dated in July 2006, he reported that he asked 
a physician whether there might be a connection between his 
bouts of falciparum malaria and amebic abscess of the liver 
during military service and his current [bile duct] malady.  
He described the physician's response as follows:

He stated that although he knew of no medical 
research documenting any connection of this type, 
he did know that in areas of Asia where liver fluke 
infections are common, it has been found that 
individuals suffering repeated attacks of the liver 
fluke are much more likely to be affected as was I 
than those with no history of liver fluke problems.

As noted above, the Veteran's death certificate showed that 
the immediate cause of his October 2006 death was 
cardiopulmonary arrest due to or as a consequence of 
carcinoma of bile duct and pancreas.

In a VA medical opinion dated in August 2007, the examiner 
indicated that he reviewed the claims folder, which did not 
include the records from the last admission, during which the 
Veteran died.  He opined that the it was at least as likely 
as not that the Veteran's death from cardiopulmonary arrest 
secondary to carcinoma of bile duct and pancreas was not 
related to amebic liver abscess or to malaria during military 
service, or that these materially contributed to his death.  
He reasoned that he was not aware of any credible scientific 
evidence that links malaria or amebic liver abscess to the 
causation of carcinoma of the bile duct and pancreas.

The appellant does not contend, nor is there a factual basis 
in the record, that any heart disease, leading to 
cardiopulmonary arrest, was incurred during service, or that 
cardiovascular-renal disease or malignant tumors manifested 
as a chronic disease within a year thereafter.  Service 
treatment records show no findings of heart disease.  Post-
service medical evidence of record first shows findings of a 
heart problem in 2006 on the date of the Veteran's death, 
many years after his separation from active service.  Thus, 
there is no basis upon which to conclude that the Veteran's 
cardiopulmonary arrest was incurred in or aggravated during 
military service, including on a presumptive basis.  See 38 
C.F.R. § 3.303, 3.307, 3.309 (2008).

Rather, the appellant and her representative contend that the 
Veteran's death from cardiopulmonary arrest due to or as a 
consequence of carcinoma of the bile duct and pancreas was 
cause by in-service amebic abscess of the liver or malaria.  

In this case, the medical evidence of records contains no 
complaints or findings of residuals of malaria after the 
Veteran was discharged from the hospital as fit for duty in 
November 1970.  Similarly, there are no complaints or 
findings of residuals of an amebic abscess of the liver after 
the Veteran was discharged from the hospital in March 1971.  
Indeed, a repeat liver scan disclosed a resolution of this 
defect, and an August 1971 separation examination report 
contained normal findings of the endocrine system and 
negative laboratory findings.  

As noted above, the medical evidence of record contains no 
findings of bile duct or pancreas problems until May 2006 - 
more than 36 years after separation from service.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage 
of many years between service discharge and medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  

In addition, the only medical opinion relating to the 
Veteran's in-service amebic abscess of the liver and malaria 
infections and cause of death from cardiopulmonary arrest due 
to or as a consequence of carcinoma of bile duct and pancreas 
weighs against the claim.  The Board finds that the August 
2007 VA medical opinion is adequate and persuasive for 
deciding the appeal because it is supported by the examiner's 
review of the claims folder, which contained no complaints or 
findings related to residuals of amebic abscess or malaria, 
and an articulated medical rationale.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion that contributes to the probative value to a 
medical opinion).  Here, the examiner indicated that he was 
not aware of any credible scientific evidence that links 
malaria or amebic liver abscess to carcinoma of the bile duct 
and pancreas.  The Board points out that this conclusion is 
consistent with the Veteran's private physician, who 
reportedly told him that "he knew of no medical research 
documenting any connection of this type."  Without medical 
evidence of a nexus between a claimed in-service disease or 
injury and the present disease or injury, service connection 
cannot be granted on a direct basis.  Hickson v. West, 12 
Vet. App. 247, 253 (1999). 

The appellant's representative contends that a remand is 
required for an additional VA opinion because the August 2007 
VA physician did not have access to the Veteran's final 
treatment records from Millard Fillmore Suburban Hospital.  
The Board notes, however, that the only issue in this case is 
whether the Veteran's in-service amebiasis and malaria 
infections caused his bile duct or pancreas carcinoma.  It is 
not disputed, and the Board acknowledges, that the Veteran's 
carcinoma of bile duct and pancreas were the underlying 
causes of his death.  As the final treatment records from 
Millard Fillmore Suburban Hospital document ongoing care for 
these disabilities, a remand for an additional medical 
opinion that includes a review of these records will only 
result in delaying a decision in the appellant's claim.  
Therefore, the Board finds that a remand for an additional VA 
medical opinion is not warranted.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

The Board acknowledges the appellant and her representative's 
contentions that the Veteran's in-service amebic abscess of 
the liver or malaria infections contributed to his cause of 
his death.  However, the record does not show that the 
appellant or her representative has the medical expertise 
that would render competent their statements as to the 
relationship between the Veteran's military service, his in-
service amebiasis and malaria, and his cause of death.  These 
opinions alone cannot meet the burden imposed by 38 C.F.R. § 
3.312 with respect to the relationship between events 
incurred during service, service-connected disabilities, and 
the etiology of his fatal disability.  See Moray v. Brown, 2 
Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also 38 C.F.R. § 3.159(a) (2008).

Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 
3.159(a)(1) (competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses).  However, the Court has held that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
In one article published by the University of Maryland 
Medical Center, the appellant placed an asterisk by cancer, 
which was listed as one of many risk factors for amebic liver 
abscess.  It did not, however, list any type of cancer as a 
symptom or complication of amebic liver abscess.  In summary, 
the Internet articles which have been submitted by the 
appellant in May 2008 are general in nature, and do not 
specifically relate to the facts and circumstances 
surrounding the Veteran's particular case, and do not provide 
a basis for attributing the Veteran's carcinoma of bile duct 
and pancreas to his in-service amebiasis or malaria 
infections.  

For the foregoing reasons, the claim for service connection 
for the Veteran's cause of death must be denied.  In arriving 
at this decision, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for the Veteran's cause of death is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


